Title: General Orders, 8 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplank’s point Sunday September 8th 1782
                     Parole Alexandria
                     Countersigns Dumfries
                  Colchester
                  For the day tomorrow Brigr Genl HuntingtonLieutenant Colonel VoseMajor TrescotBrigade Major CoxQuartermaster York brigadeFor duty tomorrow2d Jersey and 7th Massachusettsregiments
                  The present mode of encampment, tho’ extremely ornamental and convenient, may, without the utmost care subject us to the loss of our tents by fire—the Boughs of which the Colonade is composed being so very dry, that a spark of fire or a candle falling among them would not fail to set them instantly in a blaze.  The Commander in chief therefore recomends the gratest circumspection to the officers in their Marques and tents, and directs the officers of police to see that the soldiers do not make use of fire or Candles carelessly in theirs.
                  As there is many orders for checking irregularities with which the women, as followers of the army, ought to be acquainted, the serjeants of the companys to which any women belong, are to communicate all orders of that nature to them, and are to be responsible for neglecting so to do.
                  That out posts and guards may be reduced as much as possible, and the expences and abuses attendant upon them reformed—the Commander in chief orders that the public stores of every kind in this state shall be collected and deposited at Westpoint and Newberg, except such as may be indispensably necessary at Albany for the support of the Northern military posts.  If circumstances require the continuance of magazines at any other places than those above mentioned—the Departments concerned are to report, with their reasons at large to the Commander in Chief.
                  A court of inquiry of which Colonel Tupper was president sat at Westpoint by a Garrison order of the 4th instant to enquire into the sufficiency of the reasons alledged by Lieutenant Barber of the Massachusetts regiment of Artillery for overstaying the term of his furlough, and have reported that he produced a certificate shewing that he was detained by sickness which in their opinion exculpates him.
                  The Commander in chief accepts and approves the opinion of the Court.
               